DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP2015209104, included on the IDS). 
Regarding claim 1, Yoshida teaches a hidden light device for a vehicle (see fig. 3), comprising:
a grill having an outer surface forming a pattern composed of a plurality of grid openings (frame portion 43 has openings, divided by partitions 22);
grid panels (light shielding panels 42) provided in some or all of the plurality of grid openings, respectively, each of the grid panels being coupled to an associated grid opening in a same shape as that of the associated grid opening to form a surface of the associated grid opening; and
an optical module (light sources 30) provided inside each of the grid panels to allow the grid panels to form the pattern of the grill when turned off, and to emit light through the grid panel when turned on so as to serve as lighting of the vehicle,
wherein each of the grid panels has an open light-emitting section (opening in light 
wherein the light emitted from the optical module is emitted out of the grill through the light-emitting section.

Regarding claim 7, Yoshida teaches that the light-emitting section is positioned on an upper side of the associated grid opening, and the light-blocking section through which no light is transmitted is provided on a lower side of the associated grid opening (see fig. 3, opening sections are in the upper portion of the openings).

Regarding claim 8, Yoshida teaches that the optical module comprises:
a light source for emitting the light (LED 30); 
a reflector for reflecting the light from the light source (interior surface of 21 and 22, reflective); and 
a lens (inner lens 40) providing the associated grid opening in which the light reflected through the reflector is emitted to outside and formed to be identical to the pattern shape of the grill.

Regarding claim 9, Yoshida teaches that a plurality of the optical modules is provided on the grill (see fig. 3) and that the optical modules are configured to be turned on and off individually (control unit 60, see [operation] section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
Regarding claim 2, Yoshida teaches wherein: 
the optical modules are respectively provided inside some of the plurality of grid panels or all of the plurality of grid panels (all of the grid panels, see fig. 3).
	Yoshida does not teach that the grill is composed of the grid panels having a same pattern shape. 
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the same pattern shape of the grid panel partition to provide an aesthetic appearance and to guarantee an equivalent brightness, as is known and frequently relied upon in the art of illuminated grills. 
Regarding claim 4, Yoshida does not specifically teach that the grill and the grid openings corresponding to the optical module are in a rhombus shape.
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 6, Yoshida does not specifically teach that an entire area of the light-emitting section is configured to exceed at least half or more of an entire area of the associated grid opening.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used light emitting sections larger than half of the area of the grid opening to maximize the amount of light emission, i.e. to have larger visible area for both aesthetic and visibility purposes known in the art. 
Furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/3/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875